Title: From John Adams to Bidé de Chavagnes, 16 May 1780
From: Adams, John
To: Chavagnes, Bidé de


     
      My dear Sir
      Paris May 16 1780
     
     I have two agreable friendly Letters from you, unanswered. The last is dated the 4th. I am much obliged, by your kind Remembrance of me. I hope to have the Pleasure to see you Some day or other at Paris, and to introduce you, to the Gentleman you mention.
     
     As to making Peace, the Time is not yet come. We must wait, untill you have well beaten the English, and it would not be well to deprive you of the opportunity of acquiring Laurels. According to all Appearances, however the English will go to leward this Campain. Their affairs in the West Indies, are in a bad Way, in the french prosperous. It will not be altered in favour of the English by the Squadrons from Brest and Cadiz.
     For the Soul of me, I can learn nothing of my Trunks. Pray write me what is become of them. Mr Dana Mr Thaxter and the young Gentlemen all well, desire me to send their respects to you. I am, my dear sir, with great Esteem &c.
    